Title: John Quincy Adams to Thomas Boylston Adams, 20 November 1793
From: Adams, John Quincy
To: Adams, Thomas Boylston


My dear Brother
Boston Novr: 20. 1793.
Your father will be the bearer of this Letter, and probably will find you at Philadelphia, which our late accounts represent as being totally free from the pestilence, which raged with so much violence for two or three months.— Remember however and be cautious— In the midst of the general calamity, for which your friends participate in the general affliction, they recollect with pleasure, proportioned to the extreme anxiety they felt for you, that you were spared, and they are therefore earnest in their recommendations, that you would not expose yourself by any particular omission of precautions, when the danger is principally past.
I apprehend from the tenor of your last Letter to me, that one Letter which I wrote you, had not yet reached you. It was dated if I mistake not the 15th: of September; and some part of the contents, were such as I should be very sorry to have fall into any other hands. If you have the Letter now, or should receive it hereafter, I wish you to give me notice of it, for my own satisfaction: but if you have it not yet, do not perplex yourself with conjectures upon the subject, as possibly you might without this caution, from the manner in which I now speak: if this appears mysterious to you, upon explanation, you would discover that like most other mysteries, it would turn out to be something very simple.
The approaching Session of Congress is like to be somewhat tempestuous; though I really think, the extravagance of the french fire-brand’s absurdities, will operate as an antidote against them. His measures appear to be as weak, as his designs are destructive: but the example which he sets to future European agents, is so pernicious, it may be so easily imitated by the representatives of any foreign power; that I am alarmed at the tameness with which it is received by this people.— In this part of the Country indeed there is scarcely any body so thoroughly depraved in his politics as not to disapprove of his madness, but if the President had treated him as he did Duplaine, he would scarcely then have been punished in a degree equal to his deserts.
I hope you will not be much longer delayed in the attainment of your legal degrees, and I dare say the time you have past in your sequestration has not been lost. I most earnestly wish that your success, in your profession may be greater, and especially more rapid than mine has hitherto been. You have not quite so many disadvantages to encounter as have fallen to my lot— Three long long years of painful suspence and tedious expectation and at the close of them suspence and expectation still, is not an encouraging prospect.— Yet it has been and still is mine. I have however long since got above or below repining at it, and in spite of all my evils can fatten upon it, like one of the genuine pigs from the sty of Epicurus.
Whereupon I conclude myself your brother
J. Q. Adams.
